 


 HR 2600 ENR: To amend the Interstate Land Sales Full Disclosure Act to clarify how the Act applies to condominiums.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2600 
 
AN ACT 
To amend the Interstate Land Sales Full Disclosure Act to clarify how the Act applies to condominiums. 
 
 
1.Exemption for residential condominium units 
(a)ExemptionSection 1403 of the Interstate Land Sales Full Disclosure Act (15 U.S.C. 1702) is amended— 
(1)in subsection (b)— 
(A)in paragraph (7)(C), by striking or at the end;  
(B)in paragraph (8)(G), by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following: 
 
(9)the sale or lease of a condominium unit that is not exempt under subsection (a). ; and   
(2)by adding at the end the following: 
 
(d)For purposes of subsection (b), the term condominium unit means a unit of residential or commercial property to be designated for separate ownership pursuant to a condominium plan or declaration provided that upon conveyance— 
(1)the owner of such unit will have sole ownership of the unit and an undivided interest in the common elements appurtenant to the unit; and  
(2)the unit will be an improved lot. .  
2.Effective dateThe amendments made by this Act shall take effect 180 days after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
